Case 2:20-cv-05293-DMG-AGR Document 19 Filed 12/28/20 Page 1 of 1 Page ID #:76




 1
                                                                            JS-6
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6
                              CENTRAL DISTRICT OF CALIFORNIA
 7
 8   SANDRA EDMONDS,                               Case No.: CV 20-5293-DMG (AGRx)

 9                                                 ORDER FOR DISMISSAL OF
                 Plaintiff,                        ACTION WITH PREJUDICE [18]
10
                 vs.
11
12   BURLINGTON CAPITAL LP, a California
13   Limited Partnership; and Does 1-10,
14               Defendants.
15
16
           Pursuant to Fed. R. Civ. P. 41(a), the Court, having considered the parties’
17
     stipulation [Doc. ## 16, 18], and good cause appearing,
18
           IT IS ORDERED THAT:
19
           Plaintiff Sandra Edmonds’ action against Defendant Burlington Capital LP is
20
     dismissed with prejudice. The parties will be responsible for their own fees and costs.
21
     The Order to Show Cause dated December 17, 2020 [Doc. # 17] is DISCHARGED.
22
23
     DATED: December 28, 2020                     ________________________________
24
                                                  DOLLY M. GEE
25                                                UNITED STATES DISTRICT JUDGE
26
27
28


                                                 -1-
